Execution Copy

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of November 7,
2005, by and among Clearant, Inc., a Delaware corporation (the “Company”), and
the purchasers identified on the signature pages hereto (each, a “Purchaser” and
collectively, the “Purchasers”).

RECITALS

A. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission under the Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of shares of the Common Stock, par value $0.0001 per
share, of the Company (the “Common Stock”), set forth below such Purchaser’s
name on the signature page hereto (which aggregate amount for all Purchasers
together shall be $12,000,000 (the “Aggregate Purchase Price”) for which the
Purchasers shall receive that number of shares of Common Stock (collectively
referred to herein as the “Shares”) equal to the Aggregate Purchase Price
divided by $3.18 (80% of the volume weighted average price for the 45 Trading
Day period immediately preceding the date hereof), and (ii) warrants, in
substantially the form attached hereto as Exhibit A (the “Warrants”) to acquire
up to that number of additional shares of Common Stock equal to 45% of the
number of Shares (as exercised, collectively, the “Warrant Shares”).

C. The Shares, the Warrants and the Warrant Shares issued pursuant to this
Agreement are collectively referred to herein as the “Securities”.

D. The Company has engaged Piper Jaffray & Co. as its placement agent (the
“Placement Agent”) for the offering of the Securities on a “best efforts” basis.

E. Contemporaneous with the sale of the Shares and the Warrants, the parties
hereto will enter into a Registration Rights Agreement, in the form attached
hereto as Exhibit B (the “Registration Rights Agreement”), pursuant to which,
among other things, the Company will agree to provide certain registration
rights under the Securities Act and applicable state securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, the Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person. With respect to a Purchaser, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Purchaser will be deemed to be an Affiliate
of such Purchaser.

“Business Day” means a day, other than a Saturday, Sunday or federal holiday.

“Buy-In” has the meaning set forth in Section 4.1(c).

“Buy-In Price” has the meaning set forth in Section 4.1(c).

“Cash Placement Agent Fees” has the meaning set forth in Section 3.1(w).

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.

“Closing Date” means the date of the Closing, and shall be as soon as
practicable and no later than the second Business Day after the execution of
this Agreement (or such other date and time as is mutually agreed to by the
Company and each Purchaser).

"Commission” means the United States Securities and Exchange Commission.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified.

“Common Stock Equivalents” means any securities of the Company or the Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

“Company’s Knowledge” means the actual knowledge of the executive officers of
the Company.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“Evaluation Date” has the meaning set forth in Section 3.1(v).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principals as applied by the
Company.

“Indemnified Person” has the meaning set forth in Section 4.7(b).

“Intellectual Property Rights” has the meaning set forth in Section 3.1(r).

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, preemptive right or other restrictions of any kind.

“Losses” has the meaning set forth in Section 4.7(a).

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or financial condition of the Company and the Subsidiary, taken as a
whole, or (iii) a material and adverse impairment to the Company’s ability to
perform on a timely basis its obligations under any Transaction Document.

“Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(p).

“Outside Date” means November 11, 2005.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.

“Prohibited Transaction” has the meaning set forth in Section 3.2(g).

“Purchaser Party” has the meaning set forth in Section 4.7.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Shares” means the shares of Common Stock being purchased by the Purchasers
hereunder.

“Short Sales” include, without limitation, all “short sales” as defined in
Rule 3b-3 of the Exchange Act and Rule 200 promulgated under Regulation SHO
under the Exchange Act, whether or not against the box, and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers having the effect of hedging the securities or investment made under
this Agreement.

“Subsidiary” means Clearant Licensing, Inc, a Delaware corporation.

“Trading Affiliate” has the meaning set forth in Section 3.2(g).

“Trading Day” means a day on which the Common Stock is listed or quoted on any
Trading Market; provided, that in the event that the Common Stock is not listed
or quoted on any Trading Market, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ Capital Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Registration Rights Agreement, the Transfer
Agent Instructions and any other documents or agreements executed in connection
with the transactions contemplated hereunder and incorporated herein.

“Transfer Agent” means American Stock Transfer & Trust Company or any successor
transfer agent for the Company.

“Transfer Agent Instructions” means, with respect to the Company, the Transfer
Agent Instructions, in the form of Exhibit D, executed by the Company and
delivered to and acknowledged in writing by the Transfer Agent.

“Warrants” has the meaning set forth in the Preamble to this Agreement. The
Placement Agent and/or its designees are also receiving placement agent warrants
as compensation for services rendered in connection with the transactions set
forth herein, which warrants shall also constitute “Warrants” for all purposes
hereunder.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of Shares and Warrants set forth opposite such Purchaser’s name on the
signature pages attached hereto in exchange for the Aggregate Purchase Price.
The Closing shall take place at the offices of the Company on the Closing Date
or at such other location or time as the parties may agree.

2.2 Closing Deliveries. (a) On the Closing Date, the Company shall issue,
deliver or cause to be delivered to each Purchaser the following:

(i) This Agreement, duly executed by the Company;

(ii) One or more stock certificates, free and clear of all restrictive and other
legends (except as expressly provided in Section 4.1(b) hereof), evidencing such
number of Shares equal to the number set forth below such Purchaser’s name on
the signature pages hereto under the heading “Number of Shares”, registered in
the name of such Purchaser;

(iii) Warrants, executed by the Company and registered in the name of such
Purchaser, pursuant to which such Purchaser shall have the right to acquire such
number of Warrant Shares set forth below such Purchaser’s name on the signature
pages hereto under the heading “Number of Warrants”;

(iv) a legal opinion of counsel to the Company, in the form of Exhibit E
attached hereto, executed by such counsel and addressed to the Purchasers and
the Placement Agent;

(v) the Registration Rights Agreement, duly executed by the Company;

(vi) duly executed Transfer Agent Instructions acknowledged in writing by the
Company’s transfer agent.

(vii) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, certifying the resolutions adopted
by the Board of Directors of the Company approving the transactions contemplated
by this Agreement and the other Transaction Documents and the issuance of the
Securities, certifying the current versions of the Certificate of Incorporation
and by-laws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company; and

(b) On the Closing Date, each Purchaser shall deliver or cause to be delivered
to the Company the following:

(i) This Agreement, duly executed by such Purchaser;

(ii) The purchase price set forth below such Purchaser’s name on the signature
pages hereto under the heading “Aggregate Purchase Price”, in United States
dollars and in immediately available funds, by wire transfer to an account
designated in writing by the Company for such purpose, as set forth on
Schedule I annexed hereto;

(iii) the Registration Rights Agreement, duly executed by such Purchaser; and

(iv) a fully completed and duly executed Stock Certificate Questionnaire,
Registration Statement Questionnaire and Purchaser Certificate in the forms
attached hereto as Exhibits C-1, C-2, and C-3.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchasers and to the Placement Agent that, except as set
forth in the Schedules delivered herewith:

(a) Subsidiaries. Other than the Subsidiary, none of the Company’s subsidiaries
is a “significant subsidiary” as such term is defined in Rule 1-02 of
Regulation S-X of the Securities Act. The Company owns, directly or indirectly,
all of the capital stock or comparable equity interests of the Subsidiary free
and clear of any Lien and all the issued and outstanding shares of capital stock
or comparable equity interest of the Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.

(b) Organization and Qualification. Each of the Company and the Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor the Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiary is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary or
appropriate, except where the failure to be so qualified or in good standing, as
the case may be, individually or in the aggregate, have not and could not
reasonably be expected to result in a Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents to which it is a party and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of each
of the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby
(including, but not limited to, the sale and delivery of the Shares and the
Warrants and the subsequent issuance of the Warrant Shares upon exercise of the
Warrants) have been duly authorized by all necessary corporate action on the
part of the Company and no further corporate action is required by the Company,
its Board of Directors or its stockholders. Each Transaction Document to which
it is a party has been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby or thereby do not and will not
(i) conflict with or violate any provision of the Company’s or the Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which the Company or the Subsidiary is a party or by
which any property or asset of the Company or the Subsidiary is bound, or
affected, except to the extent that such conflict, default, termination,
amendment, acceleration or cancellation right could not reasonably be expected
to have a Material Adverse Effect, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or the Subsidiary is
subject (including federal and state securities laws and regulations and the
rules and regulations, assuming the correctness of the representations and
warranties made by the Purchasers herein, of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets, or by which any property or asset of the Company or the
Subsidiary is bound or affected, except to the extent that such violation could
not reasonably be expected to have a Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to each applicable Trading Market for the issuance and sale of
the Shares and the Warrants and the listing of the Common Stock for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Sections 4.5 and 4.6 and (vi) those
that have been made or obtained prior to the date of this Agreement.

(f) Issuance of the Securities. The Shares and the Warrant Shares are duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens other than restrictions on transfer
provided for in the Transaction Documents or imposed by applicable securities
laws and shall not be subject to preemptive or similar rights of stockholders.
Assuming the accuracy of the representations and warranties of the Purchasers,
the Shares and the Warrant Shares will be issued in compliance with all
applicable federal and state securities laws. The issue and sale of the
Securities will not, immediately or with the passage of time, obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities.

(g) Capitalization. Except as set forth in Schedule 3.1(g): the aggregate number
of shares and type of all authorized, issued and outstanding classes of capital
stock, options and other securities of the Company (whether or not presently
convertible into or exercisable or exchangeable for shares of capital stock of
the Company) is specified in the SEC Reports. Except as specified in the SEC
Reports, no securities of the Company are entitled to preemptive or similar
rights, and no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents; except as specified in the SEC
Reports, the Company has not issued any other options, warrants or scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exchangeable for, or
entered into any agreement giving any Person any right to subscribe for or
acquire, any shares of Common Stock; except as specified in the SEC Reports,
there are no contracts, commitments, understandings, or arrangements by which
the Company is or may become bound to issue additional shares of the capital
stock of the Company or options, securities or rights convertible into shares of
capital stock of the Company; except for customary adjustments as a result of
stock dividends, stock splits, combination of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities; the
Company is not a party to, and it has no knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company.

(h) SEC Reports. Common stock of the Company is registered pursuant to Section
12(g) of the Exchange Act. The Company has filed all reports required to be
filed by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, since April 1, 2005 (the foregoing materials being collectively
referred to herein as the “SEC Reports” and together with this Agreement, the
“Disclosure Materials”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of the date hereof, the Company is not aware of any
event occurring on or prior to the Closing Date (other than the transactions
contemplated by the Transaction Documents) that requires the filing of a Form
8-K after the Closing. As of their respective dates, or to the extent corrected
by a subsequent restatement, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to he extent corrected by a
subsequent restatement). Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.

(j) Tax Matters. Each of the Company and the Subsidiary (i) has accurately and
timely prepared and filed all foreign, federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject, (ii) has paid all material taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith,
with respect to which adequate reserves have been set aside on the books of the
Company and (iii) has set aside on its books provision reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for such claim. The Company has
not waived or extended any statute of limitations at the request of any taxing
authority. There are no outstanding tax sharing agreements or other such
arrangements between the Company and any other corporation or entity and the
Company is not presently undergoing any audit by a taxing authority.

(k) Material Changes. Since the date of the most recent Quarterly Report on Form
10-Q, except as specifically disclosed in the SEC Reports, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect on the Company’s financial
statements or results of operations as so reported, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, the manner in which it keeps its accounting
books and records, or the identity of its auditors, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock (other than in connection with repurchases of
unvested stock issued to employees of the Company), (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option or stock purchase plans disclosed in
the SEC Reports and (vi) there has not been any material change or amendment to,
or any waiver of any material right under, any contract under which the Company,
any subsidiary thereof, or any of their assets is bound or subject. The Company
does not have pending before the Commission any request for confidential
treatment of information.

(l) Environmental Matters. To the Company’s Knowledge, the Company or the
Subsidiary (i) is not in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) does
not own or operate any real property contaminated with any substance in
violation of any Environmental Laws, (iii) is not liable for any off-site
disposal or contamination pursuant to any Environmental Laws, and (iv) is not
subject to any claim relating to any Environmental Laws; which violation,
contamination, liability or claim has had or could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate; and there is
no pending or, to the Company’s Knowledge, threatened investigation that might
lead to such a claim.

(m) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as specifically disclosed in the SEC Reports, has had
or could reasonably be expected to have a Material Adverse Effect.

(n) Employment Matters. To the Company’s Knowledge, each of the Company and the
Subsidiary is in compliance with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor the Subsidiary is a party to any collective bargaining agreement.
Each of the Company and the Subsidiary believes that their overall relations
with their employees are satisfactory. No executive officer of the Company or
the Subsidiary (as defined in Rule 501(f) of the Securities Act) has notified
the Company or the Subsidiary that such officer intends to leave the Company or
the Subsidiary or otherwise terminate such officer’s employment with the Company
or the Subsidiary.

(o) Compliance. Neither the Company nor the Subsidiary, except in each case as,
individually or in the aggregate, has not and could not reasonably be expected
to result in a Material Adverse Effect (i) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or the
Subsidiary under), nor has the Company or the Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any similar agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body having jurisdiction over the Company or
its properties or assets, or (iii) to the Company’s Knowledge, is or has been in
violation of any statute, rule or regulation of any governmental authority
applicable to the Company.

(p) Regulatory Permits. To the Company’s Knowledge, the Company and the
Subsidiary possess all certificates, authorizations and permits issued by the
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as described in the SEC Reports, except where the
failure to possess such permits, individually or in the aggregate, has not and
could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor the Subsidiary has received
any notice of proceedings relating to the revocation or modification of any such
Material Permit.

(q) Title to Assets. Each of the Company and the Subsidiary have good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiary, in each case free and clear of all
Liens, except for Liens that do not, individually or in the aggregate, have or
result in a Material Adverse Effect. Any real property and facilities held under
lease by the Company and the Subsidiary are held by them under valid, subsisting
and enforceable leases of which the Company and the are in material compliance.

(r) Patents and Trademarks. To the Company’s Knowledge, the Company and the
Subsidiary own, possess, license or have other rights to use all foreign and
domestic patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, Internet domain names, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of their respective businesses as now conducted or as proposed to be conducted;
except as set forth in the SEC Reports and except where such violations or
infringements would not reasonably be expected to result in a Material Adverse
Effect, (a) to the Company’s Knowledge, there are no rights of third parties to
any such Intellectual Property; (b) to the Company’s Knowledge, there is no
infringement by third parties of any such Intellectual Property; (c) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the Company’s and its subsidiaries’ rights in or to
any such Intellectual Property, and the Company is unaware of any facts which
would form a reasonable basis for any such claim; (d) there is no pending or, to
the Company’s Knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property; and
(e) there is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others that the Company and its subsidiaries infringe or
otherwise violate any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any other fact which
would form a reasonable basis for any such claim. Except as set forth in
Schedule 3.1(r): all of the licenses and sublicenses and consent, royalty or
other agreements concerning Intellectual Property which are necessary for the
conduct of the Company’s business as currently conducted to which the Company or
the Subsidiary is a party or by which any of their respective assets are bound
(other than generally commercially available, non-custom, off the shelf software
application programs having a retail acquisition price of less than $10,000 per
license) (collectively, “License Agreements’) are valid and binding obligations
of the Company or the Subsidiary, as the case may be and, to the Company’s
knowledge, the other parties thereto, enforceable in accordance with their
respective terms, except to the extent that enforcement thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally, and there exists no event or condition which will result in a
material violation or breach of or constitute (with or without due notice or
lapse of time or both) a default by the Company under such License Agreement.

(s) Insurance. The Company and the Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and location in which the
Company and the Subsidiary are engaged. To the Company’s Knowledge, it will be
able to renew existing insurance coverage for the Company and the Subsidiary as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

(t) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports made on or prior to the date hereof, none of the officers or directors
of the Company and, to the Company’s Knowledge, none of the employees of the
Company is presently a party to any transaction with the Company or the
Subsidiary or to a presently contemplated transaction (other than for services
as employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

(u) Sarbanes Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes Oxley Act of 2002 and applicable rules and
regulations promulgated by the Commission thereunder, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

(v) Accounting Controls. The Company and the Subsidiary maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(w) Certain Fees. Except for the cash commission to be paid (the “Cash Placement
Agent Fees”) and Warrants to be issued to the Placement Agent pursuant to the
terms of the Placement Agent Agreement, no Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.

(x) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2(b)-(e), no registration under the
Securities Act is required for the offer and sale of the Shares and Warrant
Shares by the Company to the Purchasers under the Transaction Documents. The
Company is eligible to register the Shares and the Warrant Shares for resale by
the Purchasers using Form S-1 promulgated under the Securities Act. The Company
has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the Commission or any other governmental authority that have not
been satisfied or waived. The Company’s Common Stock is registered pursuant to
Section 15(d) of the Exchange Act, and the Company has taken no action designed
to, or which to its knowledge is likely to have the effect of terminating the
registration of the Common Stock under the Exchange Act, nor has the Company
received any notification that the Commission is contemplating terminating such
registration.

(y) No Directed Selling Efforts or General Solicitation. Neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has
conducted any “general solicitation” or “general advertising” (as those terms
are used in Regulation D) in connection with the offer or sale of any of the
Securities.

(z) No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, at any
time within the past six months made any offers or sales of any Company security
or solicited any offers to buy any security, under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market.

(aa) Listing and Maintenance Requirements. Except as specified in the SEC
Reports, the Company has not, since April 1, 2005, received notice (written or
oral) from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements thereof. The Company is in compliance in all material
respects with the listing and maintenance requirements for continued listing of
the Common Stock on the Trading Market on which the Common Stock is currently
listed or quoted.

(bb) Investment Company. Neither the Company nor the Subsidiary is required to
be registered as, and is not an Affiliate of, and immediately following the
Closing will not be required to register as, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(cc) Questionable Payments. Neither the Company nor the Subsidiary, nor, to the
Company’s Knowledge, directors, officers, employees, agents or other Persons
acting on behalf of the Company or the Subsidiary has, in the course of its
actions for, or on behalf of, the Company: (a) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to foreign or domestic political activity; (b) made any direct or indirect
unlawful payments to any foreign or domestic governmental officials or employees
from corporate funds; (c) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended or (d) made any other unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

(dd) Application of Takeover Protections. Except as described in the SEC
Reports, there is no control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.

(ee) Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided any Purchaser or its respective agents or counsel with
any information that constitutes or might constitute material, non-public
information except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder may constitute
such information. The Company understands and confirms that the Purchasers will
rely on the foregoing representations in effecting transactions in securities of
the Company. All disclosure provided to the Purchasers regarding the Company,
its business and the transactions contemplated hereby, furnished by or on behalf
of the Company (including the Company’s representations and warranties set forth
in this Agreement) are true and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. To the Company’s
Knowledge, no event or circumstance has occurred or information exists with
respect to the Company nor the Subsidiary or its or their business, properties,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants to the Company and
the Placement Agent as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement has been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. Each of this Agreement and the Registration Rights
Agreement has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with terms hereof, will constitute the valid and legally
binding obligation of such Purchaser, enforceable against it in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.

(b) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities and, upon
exercise of the Warrants will acquire the Warrant Shares issuable upon exercise
thereof, as principal for its own account for investment purposes only and not
with a view to or for distributing or reselling such Securities or any part
thereof, without prejudice, however, to such Purchaser’s right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Shares or Warrant Shares
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by such Purchaser to hold the Securities for any period of time. Such Purchaser
is acquiring the Securities hereunder in the ordinary course of its business.
Such Purchaser does not have any agreement, plan or understanding, directly or
indirectly, with any Person to distribute any of the Securities.

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises the
Warrants it will be, an “accredited investor” as defined in Rule 501(a) under
the Securities Act. Such Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act.

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(e) Access to Information. Such Purchaser acknowledges that it reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiary and their respective financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the Disclosure Materials and
the Company’s representations and warranties contained in the Transaction
Documents.

(f) Residency. Such Purchaser has, if an entity, its principal place of business
or, if an individual, its primary residence in the jurisdiction set forth
immediately below such Purchaser’s name on the signature pages hereto.

(g) Prohibited Trading Activities. Since the earlier to occur of (1) the time
that such Purchaser was first contacted by the Company, the Placement Agent or
any other Person regarding an investment in the Company and (2) the 10th Trading
Day prior to the date of this Agreement, neither the Purchaser nor any Affiliate
of such Purchaser which (x) had knowledge of the transactions contemplated
hereby, (y) has or shares discretion relating to such Purchaser’s investments or
trading or information concerning such Purchaser’s investments, including in
respect of the Securities, or (z) is subject to such Purchaser’s review or input
concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Purchaser or Trading Affiliate,
effected or agreed to effect any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities) (each, a “Prohibited Transaction”). Such Purchaser shall not, and
shall cause its Trading Affiliates not to, engage, directly or indirectly, in a
Prohibited Transaction or in any financial transaction that in any way changes
the Purchaser’s or its Trading Affiliates’ economic position in the Company
during the period from the date hereof until the earlier to occur of (i) the
Effectiveness Deadline or (ii) the Effectiveness Date. Each Purchaser agrees
that it will not use any of the Shares or Warrant Shares acquired pursuant to
this Agreement to cover any short position in the Common Stock if doing so would
be in violation of applicable securities laws. Each Purchaser acknowledges that
it is aware that the Commission has published its position that covering a short
position established prior to effectiveness of a resale registration statement
with shares included in such registration statement would be a violation of
Section 5 of the Securities Act.

(h) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company, or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

(i) Limited Ownership. The purchase by such Purchaser of the Securities issuable
to it at the Closing will not result in such Purchaser (individually or together
with other Person with whom such Purchaser has identified, or will have
identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, in excess of 19.99% of the outstanding shares of Common Stock or the
voting power of the Company on a post transaction basis that assumes that the
Closing shall have occurred. Such Purchaser does not presently intend to, alone
or together with others, make a public filing with the Commission to disclose
that it has (or that it together with such other Persons have) acquired, or
obtained the right to acquire, as a result of the Closing (when added to any
other securities of the Company that it or they then own or have the right to
acquire), in excess of 19.99% of the outstanding shares of Common Stock or the
voting power of the Company on a post transaction basis that assumes that the
Closing shall have occurred.

(j) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Securities constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. Such Purchaser understands that the Placement Agent
has acted solely as the agent of the Company in this placement of the Securities
and such Purchaser has not relied on the business or legal advice of the
Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

The Company acknowledges and agrees that no Purchaser has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 (a) Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
pursuant to an effective registration statement, pursuant to Rule 144(k) or in
connection with a pledge as contemplated in Section 4.1(b), except as otherwise
provided herein, the transferor will provide to the Company an opinion of
counsel selected by the transferor, which counsel and the form and substance of
which opinion shall be reasonably satisfactory to the Company and its legal
counsel, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. Notwithstanding the foregoing,
the Company hereby consents to and agrees to register on the books of the
Company and with its transfer agent, without any such legal opinion, except to
the extent that the transfer agent requests such legal opinion, any transfer of
Securities by a Purchaser to an Affiliate of such Purchaser, provided that the
transferee agrees to the terms and conditions of the Securities, certifies to
the Company that it is an “accredited investor” as defined in Rule 501(a) under
the Securities Act and provided that such Affiliate does not request any removal
of any existing legends on any certificate evidencing the Securities.

(b) Legends. Certificates evidencing the Securities will contain the following
legend, until such time as they are not required under Section 4.1(c):

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the legended
Securities, in compliance with applicable securities laws, pursuant to a bona
fide margin agreement in connection with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge
but Purchaser’s transferee shall promptly notify the Company of the pledge. Each
Purchaser acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between any Purchaser and its
pledgee or secured party. Provided that the Company is in compliance with the
terms of this Section 4.1(b), the Company’s indemnification obligations pursuant
to this Agreement shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(b).

(c) Removal of Legends. The Company agrees to reissue certificates representing
any of the Shares or Warrant Shares, without the legend set forth above
(i) while a registration statement (including the Registration Statement)
covering the resale of such Securities is effective under the Securities Act,
(ii) following any sale of such Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (iii) if such Securities are
eligible for sale under Rule 144(k) (to the extent that the applicable Purchaser
provides a certification or legal opinion to the Company to that effect), or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including controlling judicial interpretations and
pronouncements issued by the Commission). The Company shall cause its counsel to
issue the legal opinion referred to in the Transfer Agent Instructions to the
Company’s transfer agent on the Effective Date. Following the Effective Date or
at such earlier time as a legend is no longer required for certain Securities,
the Company will no later than three Trading Days following the delivery to the
Transfer Agent with notice to the Company of a legended certificate representing
such Securities and a reasonably acceptable opinion of counsel to the extent
required by Section 4.1(a), reissue a certificate representing such Securities
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section.

(d) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell the
Shares, the Warrant Shares or any interest therein without complying with the
requirements of the Securities Act. While the above-referenced registration
statement remains effective, each Purchaser hereunder may sell the shares in
accordance with the plan of distribution contained in the registration statement
and if it does so it will comply therewith and with the related prospectus
delivery requirements. To provide further assurance in connection with
de-legending, each Purchaser hereunder commits that it will continue to hold the
shares in its own name, and not in the name of a nominee, until such time as the
shares are duly and properly sold in compliance with all relevant securities
laws. Both the Company and its transfer agent, and their respective directors,
officers, employees and agents, may rely on this subsection (d) and each
Purchaser hereunder will indemnify and hold harmless each of such persons from
any breaches or violations of this paragraph.

(e) Buy-In. If within three (3) Trading Days after the Company’s receipt of a
legended certificate representing such Securities the Company shall fail to
issue and deliver to such Purchaser a certificate representing such Securities
that is free from all restrictive and other legends, and if on or after such
Trading Day the Purchaser purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Purchaser of
shares of Common Stock that the Purchaser anticipated receiving from the Company
without any restrictive legend (a “Buy-In”), then the Company shall, within
three (3) Trading Days after the Purchaser’s request and in the Purchaser’s sole
discretion, either (i) pay cash to the Purchaser in an amount equal to the
Purchaser’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate shall terminate and such shares
shall be cancelled, or (ii) promptly honor its obligation to deliver to the
Purchaser a certificate or certificates representing such shares of Common Stock
and pay cash to the Purchaser in an amount equal to the excess (if any) of the
Buy-In Price over the product of (a) such number of shares of Common Stock,
times (b) the closing bid price on the date of delivery of such legended
certificate.

4.2 Reservation of Common Stock. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents. In the event that at any time the then
authorized shares of Common Stock are insufficient for the Company to satisfy
its obligations in full under the Transaction Documents, the Company shall
promptly take such actions as may be required to increase the number of
authorized shares.

4.3 Furnishing of Information. As long as any Purchaser owns the Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Shares and Warrant Shares under
Rule 144. The Company further covenants that it will take such further action as
any holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell the Shares and Warrant Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.

4.4 No Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that will be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers, or that will be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.

4.5 Subsequent Registrations. Other than pursuant to the Registration Statement,
prior to the date occurring sixty (60) days after the Effective Date, the
Company shall not file any registration statement (other than on Form S-4 or
S-8) with the Commission with respect to any securities of the Company, except
to the extent the Company becomes eligible to use Form S-3 and converts the
Registration Statement to a Form S-3.

4.6 Securities Laws Disclosure; Publicity. By 9:30 a.m. (New York City time) on
the Trading Day immediately following execution of this Agreement, the Company
shall issue a press release reasonably acceptable to the Placement Agent
disclosing all material terms of the transactions contemplated hereby. No later
than the fourth trading day following the Closing Date, the Company will file a
Current Report on Form 8-K with the Commission (the “8-K Filing”) describing the
terms of the transactions contemplated by the Transaction Documents and
including as exhibits to such Current Report on Form 8-K this agreement and the
form of Warrant, in the form required by the Exchange Act. Thereafter, the
Company shall timely file any filings and notices required by the Commission or
applicable law with respect to the transactions contemplated hereby and provide
copies thereof to the Purchasers promptly after filing. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any press release or filing with the
Commission (other than the Registration Statement) or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except to
the extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall promptly provide the Purchasers with prior notice
of such disclosure.

4.7 Indemnification.

(a) Indemnification of Purchasers. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the
Purchasers and their directors, officers, shareholders, partners, employees and
agents (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
such Purchaser Party may suffer or incur as a result of or relating to any
material misrepresentation, breach or inaccuracy of any representation,
warranty, covenant or agreement made by the Company in any Transaction Document.
In addition to the indemnity contained herein, the Company will reimburse each
Purchaser Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred. If and to the extent
that such indemnification is unenforceable for any reason, the Company shall
make the maximum contribution to the payment and satisfaction of such losses
permissible under applicable law.

(b) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.7(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
actually and materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditions, but if settled without such
consent, or if there be a final judgment for the plaintiff, the Company shall
indemnify and hold harmless such Indemnified Person from and against any Losses
by reason of such settlement or judgment. Without the prior written consent of
the Indemnified Person, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

4.8 Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide or has provided any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information (other than (i) the contemplated
Transaction Documents and the transactions contemplated thereby and (ii) certain
financial information related to the Company, in exchange for the receipt of
which, such Purchaser has entered into a written agreement regarding the
confidentiality and use of such information ), unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information. The Company understands and confirms that each
Purchaser shall be relying on the foregoing representations in effecting
transactions in securities of the Company.

4.9 Listing of Securities. Promptly following the date hereof, the Company shall
take all necessary action to cause the Shares, the Warrant Shares and the shares
of Common Stock issuable upon exercise of the Placement Agent Warrants to be
approved for inclusion in the Trading Market. In furtherance thereof, as soon as
practicable after the Effectiveness Date, the Company shall use its commercially
reasonable efforts to take such actions as may be necessary to file with the
American Stock Exchange an application or other document required by the
American Stock Exchange and pay all applicable fees for the listing of the
Shares, the Warrant Shares and the shares of Common Stock issuable upon exercise
of the Placement Agent Warrants and will take such other action as is necessary
to cause such Common Stock to be so listed. The Company will use commercially
reasonable efforts to continue the listing and trading of its Common Stock on
the American Stock Exchange and, in accordance, therewith, will use commercially
reasonable efforts to comply in all respects with the Company’s reporting,
filing and other obligations applicable to issuers whose securities are listed
on such market.

4.10 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Securities hereunder for working capital and general corporate purposes
and not to redeem any Common Stock or Common Stock Equivalents or to settle any
outstanding Action.

4.11 Limitation on Acquisition of Shares. On and after the Closing Date and for
so long as any Warrant remains outstanding, no Purchaser will acquire securities
of the Company such that it becomes the beneficial owner (as defined under
Section 13 of the Exchange Act) of more than 9.99% of the outstanding shares of
Common Stock.

ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Securities at the
Closing is subject to the fulfillment to such Purchase’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties made by
the Company in Section 3.1 hereof shall be true and correct in all material
respects as of the date when made and as of the Closing Date, as though made on
and as of such date;

(b) Performance. The Company and each other Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing Date;

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities, and all of which
shall be and remain so long as necessary in full force and effect;

(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;

(f) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market;

(g) Company Deliverables. The Company shall have delivered the items set forth
in Section 2.2(a); and

(h) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a), (b), (c),
(d), (e) and (f).

5.2 Conditions Precedent to the Obligations of the Company to sell Securities.
The Company’s obligation to sell and issue the Securities at the Closing is
subject to the fulfillment to the satisfaction of the Company on or prior to the
Closing Date of the following conditions, any of which may be waived by the
Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchasers in Section 3.2 hereof shall be true and correct in all material
respects as of the date when made, and as of the Closing Date as though made on
and as of such date;

(b) Performance. The Purchasers shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchasers at or prior to the Closing;

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents; and

(d) Purchasers Deliverables. Each Purchaser shall have delivered the items set
forth in Section 2.2(b).

ARTICLE VI.

MISCELLANEOUS

6.1 Fees and Expenses. The Company shall reimburse (i) the Placement Agent for
the reasonable fees and expenses of Placement Agent Counsel in connection with
the transactions contemplated by this Agreement up to $50,000, which fees shall
include, without limitation, the fees and expenses associated with the
negotiation, preparation and execution and delivery of this Agreement and the
other Transaction Documents and any amendments, modifications or waivers
thereto; and (ii) Fort Mason Capital LLC and its affiliates for their fees and
expenses incurred in connection herewith (including, but not limited to, legal
fees and due diligence expenses), in an amount not to exceed $20,000 in the
aggregate. Except as set forth above, the Company and the Purchasers shall each
pay the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any and all other expenses incurred by such party in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities. Each party acknowledges that Lowenstein Sandler PC
has rendered legal advice to the Placement Agent, and not to such party in
connection with the transactions contemplated hereby, and that such party has
relied for such matters on the advice of its own respective counsel.

6.2 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto which are incorporated herein by reference, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. At or after the
Closing, and without further consideration, the Company and the Purchasers will
execute and deliver to the other such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile, email (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m. (Pacific time) on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m. (Pacific time) on any Trading Day, (c) the Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address and facsimile numbers for such notices and communications are
those set forth on the signature pages hereof, or such other address or
facsimile number as may be designated in writing hereafter, in the same manner,
by any such Person. Copies of any notices or other communications or deliveries
to the Company shall be sent to:

Clearant, Inc.
11111 Santa Monica Boulevard, Suite 650
Los Angeles, California 90025
Facsimile No.: (310) 479-2959
Attention: Andrew Jacobson

with a copy (for informational purposes only) to:

Greenberg Traurig, LLP
2450 Colorado Avenue, Suite 400 East
Santa Monica, California 90404
Facsimile No. (310) 586-0286
Attention: John C. Kirkland

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and each of the Purchasers or, in the case
of a waiver, by the party against whom enforcement of any such waiver is sought.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Purchasers who then hold
Shares.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchasers. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Securities in compliance with this
Agreement and applicable law, provided such transferee shall agree in writing to
be bound, with respect to the transferred Securities, by the terms and
conditions of this Agreement that apply to the “Purchasers.”

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except each Purchaser Party is an intended third party beneficiary of
Section 4.7 and may enforce the provisions of such Section directly against the
parties with obligations thereunder .

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorney’s fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Securities.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.15 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or the Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Transaction
Documents for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser.

6.16 Termination. This Agreement may be terminated and the sale and purchase of
the Shares and the Warrants abandoned at any time prior to the Closing by either
the Company or any

1

Purchaser (with respect to itself only) upon written notice to the other, if the
Closing has not been consummated on or prior to 5:00 p.m. (Pacific time) on the
Outside Date; provided, however, that the right to terminate this Agreement
under this Section 6.16 shall not be available to any Person whose failure to
comply with its obligations under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such time. Nothing
in this Section 6.16 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

CLEARANT, INC.



      By:     

Name:

Title:

2

By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 7, 2005 (the “Purchase
Agreement”) by and among Clearant, Inc. and the Purchasers (as defined therein),
as to the number of shares of Common Stock and Warrants set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

NAME OF PURCHASER:

     

By:
Name:
Title:


ADDRESS FOR NOTICE:

c/o:

Street:

City/State/Zip:

Attention:

Telephone No.:

Facsimile No.:

AGGREGATE PURCHASE PRICE: $

NUMBER OF SHARES:

NUMBER OF WARRANTS:

3

Exhibit A

FORM OF WARRANT

4

Exhibit B

FORM OF REGISTRATION RIGHTS AGREEMENT

5

Exhibit C

INSTRUCTION SHEET FOR PURCHASER

(to be read in conjunction with the entire

Securities Purchase Agreement)

A. Complete the following items in the Securities Purchase Agreement:

1. Complete and execute the Purchaser Signature Page. The Agreement must be
executed by an individual authorized to bind the Purchaser.

2. Exhibit C-1 — Stock Certificate Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire;

3. Exhibit C-2 — Registration Statement Questionnaire:

Provide the information requested by the Registration Statement Questionnaire.

4. Exhibit C-3 — Purchaser Certificate:

Provide the information requested by the Certificate for Corporate, Partnership,
Trust, Foundation and Joint Purchasers.

5. Return, via facsimile, the signed Securities Purchase Agreement including the
properly completed Exhibits C-1 through C-3, to:

Greenberg Traurig, LLP
2450 Colorado Avenue
Suite 400 East
Santa Monica, California 90404
Attn: John C. Kirkland
Facsimile No.: (310) 586-0286

6. After completing instruction number five (5) above, deliver the original
signed Securities Purchase Agreement including the properly completed Exhibits
C-1 through C-3 to:

Greenberg Traurig, LLP
2450 Colorado Avenue
Suite 400 East
Santa Monica, California 90404
Attn: John C. Kirkland
Facsimile No.: (310) 586-0286



  B.   Wire to the following account, immediately available funds in an amount
equal to the Aggregate Purchase Price set forth on the signature page to the
Securities Purchase Agreement.

Wire to:

City National Bank

1950 Avenue of the Stars

Los Angeles, CA 90067

ABA# 122016066

Swift Code: CINAUF6L (International Use)

Attn: Iesha Kirby

          FOR CREDIT TO: GREENBERG TRAURIG TRUST ACCOUNT

ACCOUNT NUMBER: 101438643
       
REFERENCE: CLIENT NAME:
  Clearant, Inc.

FILE NUMBER:
    74745.010000  
ATTORNEY NAME:
  John C. Kirkland


6

Exhibit C-1

Clearant, Inc.

STOCK CERTIFICATE QUESTIONNAIRE

Please provide us with the following information:

     
1.
  The exact name that the Shares and the Warrants are to be
registered in (this is the name that will appear on the stock
certificate(s)). You may use a nominee name if appropriate:
 
   
2.
  The relationship between the Purchaser of the Shares and the
Warrants and the Registered Holder listed in response to item 1
above:
 
   
3.
  The mailing address, telephone and telecopy number of the
Registered Holder listed in response to item 1 above:
 
   
4.
  The Tax Identification Number of the Registered Holder listed in
response to item 1 above:

7

Exhibit C-2

Clearant, Inc.

Registration Statement Questionnaire

1. Your identity and background as the Beneficial Holder of Common Stock and
Warrants

         
1.1
  (a)   Your full legal name:
 
       
1.2
  (b)Citizenship:  

 
             

 
       
1.3
  (c)   Social Security No. or Taxpayer ID No.:

(d) Your address, telephone number, facsimile number and email address:

Address:

     

Telephone No.:

Fax No.:

Email Address:

Contact Person:



  1.4   Full legal name of person through which you hold the Shares and Warrants
only if different than as set forth in Item 1(a) above (i.e. name of your broker
or the DTC participant, if applicable, through which your shares of Common Stock
are held):

Name of broker:

DTC No.:

Contact Person:

Telephone No.:

2. Your Relationship with the Company



  (a)   Have you or any of your affiliates, officers, directors or principal
equity holders (owners of 5% or more of the equity securities of the
undersigned) held any position or office or have you had any other material
relationship with the Company (or its predecessors or affiliates) within the
past three years?

Yes

No

(b) If your response to Item 2(a) above is yes, please state the nature and
duration of your relationship with the Company:

     

     

3. Your interest in the Common Stock and Warrants

(a) State the total number of shares (identifying separately those number of
shares of Common Stock underlying the Warrants) you expect to purchase in
connection with the proposed sale of Common Stock and Warrants by the Company:

     

(b) Do you beneficially own1 any securities of the Company other than the
securities you will receive in connection with the proposed sale of Common Stock
and Warrants by the Company?

Yes

No

(c) If your answer to Item 3(b) above is yes, state the type, the aggregate
amount or number of shares of such other securities of the Company beneficially
owned by you:

Type:

Aggregate Amount/Number of Shares:

CUSIP No(s).:

Holder of record:

Note: List separately shares held of record jointly with another person, in a
fiduciary capacity or in a name other than your own. Attach additional sheets
and itemize, if necessary.

(d) Do you have both sole voting power and sole investment power with respect to
all the shares to be purchased in the proposed sale of Common Stock and Warrants
by the Company and any shares already beneficially owned by you?

Yes

No

(e) If your answer to Item 3(d) above is no, provide information in the space
below with respect to why you do not have sole voting power and sole investment
power, including the number of shares as to which you do not have sole voting or
investment power.

     

     

     

(f) Do you wish to disclaim beneficial ownership of any of the shares of Common
Stock and Warrants (either to be purchased in the proposed offering or currently
owned) that are described above?

Yes

No

(g) If your answer to Item 3(f) is yes, provide information in the space below
with respect to why you wish to disclaim beneficial ownership, including the
number of shares as to which beneficial ownership is disclaimed.

     

     

     

(h) Do you have the right to acquire beneficial ownership of any shares of
Common Stock within 60 days?

Yes

No

(i) If your answer to Item 3(h) is yes, state the number of shares as to which
you have the right to acquire beneficial ownership within 60 days in the space
provided below and describe the date and circumstances under which you have any
such right of acquisition.

     

     

     

(j) At the time of your receipt of the Common Stock and Warrants upon the
completion of the proposed sale of Common Stock and Warrants, will you have any
agreements or understandings, directly or indirectly, with any person to
distribute the Common Stock and Warrants?

Yes

No

(k) If your response to Item 3(j) above is yes, please describe such agreements
or understandings:

     

     

4. Beneficial Ownership

(a) Is the beneficial holder of the Common Stock and Warrants (whether now held
or to be purchased) an SEC-reporting company?

Yes

No

(b) If your answer to Item 4(a) above is no, name the natural person(s) who
exercise voting or investment control over the Common Stock and Warrants
(whether now held or to be purchased) and give their current titles and describe
the relationship of such individuals to the beneficial owner, including their
relationships with any intermediate entities, naming such entities:

Name(s) of Natural Person(s) and Title(s):      

     

     

Section 2

5. NASD Affiliates and Associates

(a) Are you a member of The National Association of Securities Dealers, Inc.
(“NASD”) or a broker-dealer registered pursuant to Section 15 of the Exchange
Act?

Yes

No

(b) Are any of your affiliates or any member of your immediate family2 a member
of the NASD or a broker-dealer registered pursuant to Section 15 of the Exchange
Act?

Yes

No

(c) If your response to Item 5(a) and 5(b) above is no, are you, any of your
affiliates or any member of your immediate family an “affiliate” of a member of
the NASD or a broker-dealer registered pursuant to Section 15 of the Exchange
Act?

Yes

No

NOTE: For the purposes of this Item 5(c), an “affiliate” of a registered
broker-dealer shall include any company that directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, such NASD member or broker-dealer, but excludes any individuals who are
merely employed by such NASD member or broker-dealer or its affiliates.

(d) If your response to Item 5(a) and 5(b) above is no, are you, any of your
affiliates or any member of your immediate family an “associate” of an NASD
member or a broker-dealer registered pursuant to Section 15 of the Exchange Act?

Yes

No

NOTE: For the purposes of this Item 5(d), an “associate” of an NASD member or a
registered broker-dealer shall include any sole proprietor, partner, officer,
director or branch manager of such NASD member or registered broker-dealer, any
natural person occupying a similar status or performing similar functions, or
any natural person engaged in the investment banking or securities business who,
directly or indirectly, controls or is controlled by such NASD member or
registered broker-dealer (including, for example, as an employee thereof),
whether or not such person is registered or exempt from registration with the
NASD.

(e) If your response to Item 5(d) above is yes, describe the nature of the
relationship between you and each broker-dealer or broker-dealer associate.

     

     

(f) Do you or any of your affiliates own stock or other securities of any NASD
member or registered broker-dealer or any affiliate thereof?

Yes

No

(g) If your response to Item 5(f) above is yes, please briefly describe the
facts (including the names of the NASD member or broker-dealer or affiliate and
the percentage ownership).

     

     

(h) Have you or any of your affiliates made any subordinated loan to any NASD
member or registered broker-dealer?

Yes

No

(i) If your response to Item 5(h) above is yes, please briefly describe the
facts (including the names of the NASD member or broker-dealer or affiliate, the
amount of the loan and interest payable, and applicable dates)

     

     

(j) Please identify any of the following relationships you have with any NASD
member:

     
Advisor
Officer
Director
Trustee
Founder
Registered Representative
5% Stockholder
Employee
Immediate Family
Broker/Dealer
Promoter
Consultant
Finder
Bridge Lender
General Partner
Limited Partner
Equity Purchaser
Client or Customer
Subordinated Debt Holder
Other
  ?
?
?
?
?
?
?
?
?
?
?
?
?
?
?
?
?
?
?
?

(k) If you identified any of the relationships referred to in Item 5(j), please
describe in detail the nature of any such relationship and the NASD member.

     

     

(l) Do you have any oral and/or written agreements with any NASD member or
registered broker-dealer or any person associated with such NASD member or
registered broker-dealer concerning the disposition of your securities of the
Company?

Yes

No

(m) If your response to Item 5(l) above is yes, please briefly describe the
facts (including the names of the NASD member or broker-dealer or associate),
and attach copies of any written agreements or correspondence describing such
arrangement.

     

     

Certain legal consequences arise from being named as a Selling Shareholder in a
Registration Statement and the related prospectus. Accordingly, beneficial
owners of Common Stock and Warrants are advised to consult their own securities
law counsel regarding the consequences of being named or not being named as a
Selling Shareholder in the Registration Statement and the related prospectus.

The undersigned acknowledges its obligation to comply with the provisions of the
Securities Exchange Act of 1934 and the rules thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations), in connection with any offering of Common Stock pursuant to the
Registration Statement. The undersigned agrees that neither it nor any person
acting on its behalf will engage in any transaction in violation of such
provisions.

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:
“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is

8 made. There would, therefore, be a violation of Section 5 if the shares were
effectively sold prior to the effective date.”

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

Upon any sale of Common Stock pursuant to the Registration Statement, the
Selling Securityholder will be required to deliver to the Transfer Agent (with a
copy to the Company) the Notice of Transfer (completed and signed) in the form
attached as Annex A hereto and hereby undertakes to do so.

In the event that the undersigned transfers all or any portion of the Company’s
Common Stock or Warrants after the date on which the information in this
Questionnaire is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations hereunder.

By signing below, the undersigned consents to the disclosure of the information
contained in this Questionnaire and the inclusion of such information in the
Registration Statement, the related prospectus and any state securities or “Blue
Sky” applications. The undersigned understands that the information in this
Questionnaire will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement or related prospectus.

By signing below, the undersigned represents that the information provided
herein is accurate and complete. The undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Registration
Statement remains effective.

Once this Questionnaire is executed by the undersigned beneficial holder and
received by the Company, the terms of this Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and shall be governed
in all respects by the internal laws of the State of California.

Dated:      , 2005

     
(Name) [Please print or type]

By:      

(Authorized Signature)

Title:      

9

Annex A to
Registration Statement Questionnaire

FORM OF NOTICE OF TRANSFER
PURSUANT TO REGISTRATION STATEMENT

American Stock Transfer & Trust Company
6201 15th Avenue
New York, NY 11219

with a copy to:

Clearant, Inc.
11111 Santa Monica Boulevard
Suite 650
Los Angeles, California 90025
Attention: Andrew Jacobson

     
Re:
  Clearant, Inc. (the “Company”)
Common Stock, par value $0.0001 per share (the “Common Stock”)

Ladies and Gentlemen:

Please be advised that      has transferred      shares of the Company’s Common
Stock pursuant to the Registration Statement on Form S-1 (File No. 333-     )
filed by the Company.

We hereby certify that the prospectus delivery requirements of the Securities
Act of 1933, as amended, have been satisfied with respect to the transfer
described above and that the above-named beneficial owner of Common Stock is
named as a selling stockholder in the Prospectus dated      , 200     or in
amendments or supplements thereto, and that the number of Common Stock
transferred are [all] [a portion] of the Common Stock listed in such Prospectus
as amended or supplemented opposite such owner’s name.

Dated:

Very truly yours,

     
(Name)

By:      

(Authorized Signature)

10

Exhibit C-3

Clearant, Inc.

CERTIFICATE FOR CORPORATE, PARTNERSHIP,

TRUST, FOUNDATION AND JOINT PURCHASERS

If the investor is a corporation, partnership, trust, pension plan, foundation,
joint purchaser (other than a married couple) or other entity, an authorized
officer, partner, or trustee must complete, date and sign this Certificate.

CERTIFICATE

The undersigned certifies that the representations and responses below are true
and accurate:

(a) The investor has been duly formed and is validly existing and has full power
and authority to invest in the Company. The person signing on behalf of the
undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Purchaser and to take other actions with respect
thereto.

(b) Indicate the form of entity of the undersigned:

     
     
     
     
  Limited Partnership
General Partnership
Corporation

     Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor): .

(Continue on a separate piece of paper, if necessary.)

     Other type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and beneficiaries): .

(Continue on a separate piece of paper, if necessary.)

     Other form of organization (indicate form of organization ( ).

(c) Indicate the approximate date the undersigned entity was formed: .

(d) In order for the Company to offer and sell the Shares and Warrants in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status. Please initial each category
applicable to you as an investor in the Company.



           1. A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;



           2. A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;



           3. An insurance company as defined in Section 2(13) of the Securities
Act;



           4. An investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
Act;



           5. A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;



           6. A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;



           7. An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;



           8. A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;



           9. An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of $5,000,000;



           10. A trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii) of the Exchange Act;





11



             11. An entity in which all of the equity owners qualify under any
of the above subparagraphs. If the undersigned belongs to this investor category
only, list the equity owners of the undersigned, and the investor category which
each such equity owner satisfies:

        .

(Continue on a separate piece of paper, if necessary.)

Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.

Dated: , 2005

Name of investor

Signature and title of authorized officer, partner or trustee

12

Exhibit D

Clearant, Inc.

FORM OF TRANSFER AGENT INSTRUCTIONS

CLEARANT, INC.

as of November __, 2005

American Stock Transfer & Trust Company
6201 15th Avenue
New York, NY 11219

Attn: Donna Ansbro

Attention:

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
November 7, 2005 (the “Agreement”), by and among Clearant, Inc., a Delaware
corporation (the “Company”), and the purchasers named on the signature pages
thereto (collectively, the “Holders”), pursuant to which the Company is issuing
to the Holders shares (the “Shares”) of Common Stock of the Company, par value
$0.0001 per share (the “Common Stock”), and warrants (the “Warrants”), which are
exercisable into shares of Common Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

(i) to issue shares of Common Stock upon transfer or resale of the Shares; and

(ii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon.

You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Shares and the Warrant Shares has
been declared effective by the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”), or (ii) sales of the Shares and the Warrant Shares may be made in
conformity with Rule 144 under the Securities Act (“Rule 144”) and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) business days of your receipt of the notice
referred to in (ii above), you shall issue the certificates representing the
Shares and the Warrant Shares so sold to the transferees registered in the names
of such transferees, and such certificates shall not bear any legend restricting
transfer of the Shares and the Warrant Shares thereby and should not be subject
to any stop-transfer restriction.

A form of written confirmation (to be used in connection with any sale) from the
Company’s outside legal counsel that a registration statement covering resales
of the Shares and the Warrant Shares has been declared effective by the
Commission under the Securities Act is attached hereto as Exhibit II.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

Very truly yours,

CLEARANT, INC.

By:      
Name:      
Title:      


ACKNOWLEDGED AND AGREED:

AMERICAN STOCK TRANSFER & TRUST COMPANY

By:      


Name:      


Title:      

Date:      

13

Exhibit I

FORM OF EXERCISE NOTICE

(To be executed by the Holder to exercise the right to purchase shares

of Common Stock under the foregoing Warrants)

To: Clearant, Inc.

The undersigned is the Holder of Warrant No. (the “Warrants”) issued by
Clearant, Inc., a Delaware corporation (the “Company”). Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in the
Warrants.

1. The Warrants are currently exercisable to purchase a total of Warrant Shares.

2. The undersigned Holder hereby exercises its right to purchase Warrant Shares
pursuant to the Warrants.

3. The holder (i) shall pay the sum of $ to the Company in accordance with the
terms of the Warrants, or (ii) hereby elects to utilize the cashless exercise
option and convert      percent (     %) of the value of the Warrant pursuant to
the provisions of Section 10(b) of the Warrant.

4. Pursuant to this exercise, the Company shall deliver to the holder Warrant
Shares in accordance with the terms of the Warrants.

5. Following this exercise, the Warrants shall be exercisable to purchase a
total of additional Warrant Shares.

Dated:     ,      

Name of Holder:

 
 
(Print)
 
By:
 
Name:
 
Title:

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

1 NOTE: For purposes of this question, shares are considered “beneficially
owned” by a person if the person, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares voting
power and/or investment power with respect to such shares. “Voting power” is the
power to vote or direct the voting of the shares, and “investment power” is the
power to dispose of (or direct the disposition of) the shares.

2 Immediate family includes your parents, mother-in-law, father-in-law, spouse,
sibling, brother-in-law or sister-in-law, children, son-in-law or
daughter-in-law, and any other individual who is supported to a materiel extent
by you.

14

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer & Trust Company to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated November
     , 2005 from the Company and acknowledged and agreed to by American Stock
Transfer & Trust Company.

          CLEARANT, INC.        
By:
    —      Name:
   Title:


15

Exhibit II

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

          American Stock Transfer & Trust Company

6201 15th Avenue New York, NY 11219
       
Attn:
  Donna Ansbro

 
  Re: Clearant, Inc.


Ladies and Gentlemen:

We are counsel to Clearant, Inc., a Delaware corporation (the “Company”), and
have represented the Company in connection with that certain Securities Purchase
Agreement, dated as of November 7, 2005, entered into by and among the Company
and the buyers named therein (collectively, the “Purchasers”) pursuant to which
the Company issued to the Purchasers shares of the Company’s Common Stock, par
value $0.0001 per share (the “Common Stock”) and warrants exercisable for shares
of Common Stock (the “Warrants”). Pursuant to that certain Registration Rights
Agreement of even date, the Company agreed to register the resale of the Common
Stock, including the shares of Common Stock issuable upon exercise of the
Warrants (collectively, the “Registrable Securities”) under the Securities Act
of 1933, as amended (the “Securities Act”). In connection with the Company’s
obligations under the Registration Rights Agreement, on , 2005, the Company
filed a Registration Statement on Form S-1 (File No. 333- ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “Commission”)
relating to the Registrable Securities which names each of the Purchasers as a
selling stockholder thereunder.

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at [ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no
knowledge, after telephonic inquiry of a member of the staff, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.

This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement
so long as the Holders certify they have complied with the prospectus delivery
requirements of the Securities Act. You need not require further letters from us
to effect any future legend-free issuance or reissuance of shares of Common
Stock to the transferees of the Purchasers as contemplated by the Company’s
Irrevocable Transfer Agent Instructions dated November     , 2005. This letter
shall serve as our standing instructions with regard to this matter.

 
 
Very truly yours,
 
GREENBERG TRAURIG, LLP
 
By:

     
CC:
  Purchasers
Piper Jaffray & Co.

16

Exhibit E

Clearant, Inc.

Form of Legal Opinion of Greenberg Traurig, LLP

Based on the foregoing, and subject to the qualifications and assumptions stated
herein, we are of the opinion that:

1. Each of the Company and the Subsidiary is a corporation validly existing and
in good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own, lease and operate its properties and to
conduct its business as presently being conducted.

2. Each of the Company and the Subsidiary is duly qualified to transact business
and is in good standing as a foreign corporation in the State of California.

3. The Shares and Warrant Shares to be issued by the Company pursuant to the
Agreement have been duly authorized and reserved, when issued and delivered in
the manner contemplated by the Agreement and the Warrant, respectively, will be
validly issued, fully paid and nonassessable, and free of preemptive rights
arising under law or pursuant to the Company’s Certificate of Incorporation.

4. Assuming the Purchaser acquires the Shares and Warrant being sold to it
pursuant to the Agreement without notice of an adverse claim thereto, upon
(a) the delivery to the Purchaser of such Shares and Warrant, (b) payment by the
Purchaser therefor in the manner contemplated by the Agreement, and (c) the
acquisition by the Purchaser of control of such Shares and Warrant, the
Purchaser will acquire such Shares and Warrant free of any adverse claim. For
purposes of this paragraph 5, the terms “delivery,” “control,” “adverse claim”
and “notice of an adverse claim” have the respective meanings assigned to them
in Sections 8301, 8106, 810 (a)(1) and 8105 of the California Commercial Code in
effect on the date hereof.

5. The Company has all requisite corporate power and authority to execute and
deliver the Transaction Documents and to perform its obligations thereunder. The
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated thereby
have been duly authorized by all requisite corporate action on the part of the
Company.

6. The Agreement has been duly and validly executed and delivered by the Company
and (assuming the due authorization, execution and delivery thereof by the
Purchasers) constitutes the legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, conservatorship,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing
(irrespective of whether enforcement is sought in a proceeding at law or in
equity) and except that (A) rights to indemnification and contribution
thereunder may be limited by federal or state securities laws or public policy
relating thereto, (B) no opinion is expressed herein with respect to
Sections 6.7 and 6.8 of the Agreement and (C) certain remedial provisions of the
Agreement are or may be unenforceable in whole or in part under the laws of the
State of California, but the inclusion of such provisions does not affect the
validity of the Agreement.

7. The execution and delivery by the Company of the Agreement, and the
performance by the Company with its obligations thereunder, do not constitute a
default under or violate (i) any provisions of the articles of incorporation or
by-laws of the Company presently in effect, (ii) any of the terms or provisions
of any material document, agreement or other instrument to which the Company is
a party or by which it is bound, of which we are aware, (iii) any California,
Delaware corporate or United States federal law or regulation (other than
federal and state securities or “blue sky” laws, as to which we express no
opinion in this paragraph 8), or (iv) any judgment, writ, injunction, decree,
order or ruling of any California, Delaware corporate or United States federal
court or public or governmental authority binding on the Company, of which we
are aware.

8. No consent, approval, waiver, license or authorization or other action by or
filing or registration with any California, Delaware corporate or United States
federal public or governmental authority is required in connection with the
valid execution and delivery by the Company of the Agreement or the consummation
by the Company of the transactions contemplated thereby, except for filings,
registrations and other actions required pursuant to the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, and the respective
rules and regulations thereunder; filings by or on behalf of the underwriters
with the Corporate Financing Department of the National Association of
Securities Dealers, Inc., filings in connection with state securities or “blue
sky” laws, in each case as to which we express no opinion in this paragraph 9,
and those which already have been obtained by the Company.

9. Except as set forth in the Company’s SEC Reports or as otherwise identified
in any Transaction Document, to our knowledge there is no litigation, proceeding
or public or governmental investigation pending or threatened in writing against
the Company that relates to the transactions contemplated by the Agreement or
which, if determined adversely to the Company, would have a material adverse
effect on the business, assets or financial condition of the Company and its
Subsidiaries, considered as an entirety.

10. Our opinion has been requested as to the availability of the exemption from
the registration requirements of Section 5 of the Securities Act of 1933, as
amended (the “Securities Act”), provided by Regulation D thereunder
(“Regulation D”), with respect to the sale of the Shares and Warrants pursuant
to the Agreement. Based upon and subject to the following assumptions, we are of
the opinion that the sale of the Shares and the Warrants by the Company complies
with the provisions of Regulation D, and, accordingly, such sale may be effected
without registration under the Act in reliance on Regulation D. We are relying
on the representation of the Company contained in the Agreement as to no general
solicitation and the representations of the Purchasers contained in the
Agreement, including without limitation to the effect that the Purchaser (i) is
an “accredited investor” within the meaning of Regulation D under the Securities
Act, (ii) has such knowledge and experience in financial and business matters
that the Purchaser is capable of evaluating the merits and risks of the
prospective investment, and (iii) is acquiring the Securities for its own
account, for investment purposes and without a view to distribution. The
Securities are legended to reflect that they have not been registered under the
Securities Act or the securities laws of any state and may not be sold or
transferred in the absence of such registration or an exemption therefrom under
the Securities Act and such state securities laws.

17